DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the IDS filed November 13, 2018 has been considered.

Specification
The specification is objected to as lacking appropriate section headings.

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a latch casing that houses the basic module and the unbolting module” in lines 11 to 12.  This limitation is vague, as the specification describes the latch casing as elements 9 and 10, wherein 9 is the unbolting module, and 10 is the basic module.  This limitation appears to state that elements 9 and 10 house themselves.  Clarification in the claim language is required.
The remaining claims are indefinite as each depends from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-11, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunst (7500700).
Note a latching device for bolting and unbolting seat backrests in motor vehicles, the latching device comprising: a basic module (1-5) including a locking mechanism (1-3) having a catch (1) and at least one pawl (2); an exchangeable unbolting module (8-12, 20) that is detachably connectable to the basic module and includes a manually and/or mechanically impingeable unbolting element (20); and a latch casing (6, 7) that houses the basic module and the unbolting module.
Regarding claim 2, note the unbolting module and the basic module are detachably connectable by a detachable plug connection or a screw connection (14a, 14b, 15a, 15b) as described in lines 61-64 of column 4.
Regarding claim 3, note the unbolting module is connectable to the basic module on a head side (top side) of the basic module, as shown in Figures 1-2.
Regarding claim 4, note a drive unit (8-11) for the mechanically impingeable unbolting element, with the drive unit including at least one electromotor (8), as described in line 34 of column 5, and an output element (9-11) interacting with the unbolting element.
Regarding claim 5, note the output element includes a cam (11) impinging the unbolting element.
Regarding claim 6, note the drive unit includes a gear shaft (10) engageable by an output shaft (9) of the electromotor.
Regarding claim 7, note the gear shaft is engageable with the output shaft of the electromotor and the output element of the drive unit, the gear shaft being formed as a double gear shaft.  See Figures 3-4a.
Regarding claim 8, note the gear shaft and the output element are pivotable around parallel axes.  See Figures 4a-4b.

Regarding claim 10, note the drive unit is returnable to a basic position after an unbolting process of the latching device.  See Figures 1-4b.
Regarding claim 11, note the latch casing includes a first casing (6) that houses the basic module and a second casing (7) that houses the unbolting module, the latch casing being modular.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mazal et al (10947759) shows a modular locking apparatus for a motor vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861.  The examiner can normally be reached on M-F 5:30am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






mn					/MILTON NELSON JR/May 14, 2021                                     Primary Examiner, Art Unit 3636